Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda (US 2016/0111985).
In re claims 31-32, Yoneda discloses an assist mechanism comprising: an electric motor (90) in which a rotor (28) has a magnet (see [0043]-[0044]) and a stator (26) has a winding (see [0045]); a shaft-shaped member in which a worm (138) engaged with a worm wheel (140) is formed; and a coupling (32, 163) that couples an output shaft (16) of the electric motor and the shaft-shaped member to each other, wherein a smallest rotation order among rotation orders of the electric motor and a rotation order of the worm are prime to each other, but does not disclose the rotation order of the electric motor is n times a larger natural number of two natural numbers other than 1 when a multiplication of the two natural numbers expresses the number of poles of a magnet in the rotor, n is a natural number of 1 or greater, and the rotation order of the worm is the number of teeth of the worm wheel that advance in response to one rotation of the shaft-shaped member; wherein the rotation order of the coupling is 5 or 7. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the number of gear teeth of Yoneda since the number of teeth/poles of motor are result effective variables easily designed to provide desired function/yield predictable results.  
In re claim 33, Yoneda further discloses an electric power steering device comprising the assist mechanism according to claim 31, wherein the worm wheel is provided to an output shaft (16) of a steering wheel.  

Claims 19-30, 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda in view of Matsumoto (US 7,670,228).
In re claim 19, Yoneda discloses an assist mechanism comprising: an electric motor (90); a shaft-shaped member in which a worm (138) engaged with a worm wheel (140) is formed; and a coupling (32, 163) that couples an output shaft (16) of the electric motor and the shaft- shaped member to each other, wherein a rotation order of the worm and a rotation order of the coupling are prime to each other, the rotation order of the worm is the number of teeth of the worm wheel that advance in response to one rotation of the shaft-shaped member; the coupling includes a first transmission member (32) fixed to the output shaft, a second transmission member (163) fixed to the shaft-shaped member as shown in Figure 9, but does not disclose a third transmission member engaged with a predetermined number of projections of each of the first transmission member and the second transmission member to couple the first transmission member and the second transmission member to each other, and the rotation order of the coupling is the predetermined number.  Matsumoto, however, does disclose a coupling including a first transmission member (51) fixed to the output shaft, a second transmission member (61) fixed to the shaft-shaped member; and a third transmission member (damper 71) engaged with a predetermined number of projections of each of the first transmission member and the second transmission member to couple the first transmission member and the second transmission member to each other, and the rotation order of the coupling is the predetermined number.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling of Yoneda such that it comprised the dampening third member of Matsumoto to dampen vibrations in the coupling between shafts.
In re claim 20, Yoneda further discloses wherein a smallest rotation order among rotation orders of the electric motor and a rotation order of the worm are prime to each other, and the smallest rotation order among the rotation orders of the electric motor and a rotation order of the coupling are prime to each other as shown in Figure 9.  
In re claim 21, Yoneda and Matsumoto disclose the assist mechanism according to claim 19, but Yoneda does not specifically disclose wherein the rotation order of the electric motor is n times a larger natural number of two natural numbers other than 1 when a multiplication of the two natural numbers expresses the number of poles of a magnet in the rotor, and n is a natural number of 1 or greater.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the number of poles of Yoneda since the number of poles of motor is a result effective variable easily designed to provide desired function/yield predictable results.  
In re claims 22-26, Yoneda and Matsumoto disclose the assist mechanism according to claim 19, but does not disclose wherein the smallest rotation order among the rotation orders of the electric motor is 3-5, the rotation order of the worm is 2-3, and the rotation order of the coupling is 4, 5 or 7.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotation orders of Yoneda and Matsumoto since the number of rotations of the motor/worm/coupling are result effective variables easily designed to provide desired function/yield predictable results.  
In re claims 27-28, Yoneda further discloses wherein the smallest rotation order among the rotation orders of the electric motor, the rotation order of the worm, and the rotation order of the coupling are different from one another since they are different diameters.  
In re claim 29, Yoneda and Matsumoto disclose the assist mechanism according to claim 19, but do not disclose wherein the rotation order of the electric motor is n times a larger natural number of two natural numbers other than 1 when a multiplication of the two natural numbers expresses the number of poles of a magnet or a commutator in the rotor, and n is a natural number of 1 or greater.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotation order/poles of Yoneda since the number of rotations/poles of the motor are result effective variables easily designed to provide desired function/yield predictable results. 
In re claim 30, Yoneda further discloses wherein the worm wheel is provided to an output shaft of a steering wheel.  
In re claim 34, Yoneda discloses an assist mechanism comprising: an electric motor (90); a shaft-shaped member in which a worm (138) engaged with a worm wheel (140) is formed; and a coupling (32, 163) that couples an output shaft (16) of the electric motor and the shaft- shaped member to each other, wherein a smallest rotation order among rotation orders of the electric motor and a rotation order of the coupling are prime to each other, the rotation order of the electric motor is n times a larger natural number of two natural numbers other than 1 when a multiplication of the two natural numbers expresses the number of poles of a magnet or a commutator in a rotor, n is a natural number of 1 or greater, the coupling includes a first transmission member (32) fixed to the output shaft, a second transmission member (163) fixed to the shaft-shaped member as shown in Figure 9, but does not disclose a third transmission member engaged with a predetermined number of projections of each of the first transmission member and the second transmission member to couple the first transmission member and the second transmission member to each other, and the rotation order of the coupling is the predetermined number.  Matsumoto, however, does disclose a coupling including a first transmission member (51) fixed to the output shaft, a second transmission member (61) fixed to the shaft-shaped member; and a third transmission member (damper 71) engaged with a predetermined number of projections of each of the first transmission member and the second transmission member to couple the first transmission member and the second transmission member to each other, and the rotation order of the coupling is the predetermined number.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling of Yoneda such that it comprised the dampening third member of Matsumoto to dampen vibrations in the coupling between shafts.  
In re claim 35, Yoneda further discloses wherein the worm wheel is provided to an output shaft of a steering wheel as shown in Figure 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach motor assist mechanisms of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611